DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-10, 13-14 and 16-24 remain pending in the application. 
The rejection of claim 12 under 35 USC 112(b) is rendered moot by the cancellation of the claim.
Applicant’s arguments regarding the rejection of claims 1-2 and 10-12 under 35 USC 103 as being unpatentable over Zaehring in view of Plemmons have been fully considered. Applicant argues “the heatshield is frustoconical”, and then “in the alternative that the Examiner is considering the region near element 10 in Fig. 4 to be the claimed cylindrical body”, and the latter is true. The Applicant further argues “it is not clear how one of ordinary skill in the art could have a damper at the radially inner side of this section”. It is not required by the independent claims that the damper be located in a specific axial location. Thus, the rejection does not contemplate adding a damper to the “hook connection”. The rejection is maintained.
Applicant’s argument regarding the rejection of claim 2 under 35 USC 103 as being unpatentable over Zaehring in view of Plemmons has been fully considered, and is persuasive. The rejection is withdrawn.
Applicant’s arguments regarding the rejection of claims 4 and 16 under 35 USC as being unpatentable over Zaehring in view of Plemmons and a design choice have been fully considered, and are persuasive. Applicant has established that the limitations in the claims are critical due to the problem being solved occurring at the specific heat shield length range, and vibration being best attenuated in the damper location range. The rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 16-20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 16 and 23 recite “an axial length” in line 3. It is unclear whether this refers to the “axial length” recited in line 2 or if it establishes a new limitation.
Claim 16 further depends on cancelled claim 15, rendering the claim dependency unclear.
The remaining claims are rejected based on their dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zaehring et al. (US4793772) (“Zaehring”) in view of Plemmons et al. (US5195868) (“Plemmons”).

    PNG
    media_image1.png
    491
    484
    media_image1.png
    Greyscale

Regarding claim 1, Zaehring teaches (Fig. 4) a gas turbine engine comprising: a shaft (1); a heatshield (4a) circumscribing the shaft, the heatshield defining a cylindrical body (4a is shown in cross section) having radially inner and outer sides (see Fig. 4) and extending between first and second axial ends (see annotated Fig. 4), the heatshield being exclusively supported on the shaft at the first and second axial ends (the shaft is supported by a shelf near the seal 12 and on the radial section of the shaft 1); the heatshield including at least one seal member (12) on the radially outer side.
Zaehring fails to teach a damper member disposed at the radially inner side of the heatshield for attenuating vibration of the heatshield.
In an analogous art, Plemmons teaches a heat shield for a turbine engine component. Plemmons teaches (Fig. 4) a damper member (68) disposed at a radially inner side of a heatshield (64) for attenuating vibration of the heatshield (Col. 5 lines 8-18). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring and add a damper member disposed at the radially inner side of the heatshield as taught by Plemmons for attenuating vibration of the heatshield.
Regarding claim 21, Zaehring in view of Plemmons teach the gas turbine engine of claim 1, and further teach the cylindrical body extends from the first axial end to the second axial end (see annotated Fig. 4). 
Claims 2, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zaehring in view of Plemmons, and further in view of Virkler et al. (US2012/0177495) (“Virkler”).
Regarding claim 2, Zaehring in view of Plemmons teach the gas turbine engine of claim 1, and but fail to teach the shaft comprises a first shaft segment and a second shaft segment coupled in a joint to the first shaft segment, the heatshield circumscribing the joint.
In an analogous art, Virkler teaches a gas turbine rotor. Virkler teaches (Fig. 3) a shaft comprises a first shaft segment (86) and a second shaft segment (the arm extending from disk 56 to the joint 84) coupled in a joint (84) to the first shaft segment, a heatshield (52) circumscribing the joint. Virkler teaches the joint is an interface between turbine and compressor to facilitate assembly and disassembly (Paragraph [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring in view of Plemmons and change the shaft to have a first shaft segment and a second shaft segment coupled in a joint to the first shaft segment, the heatshield circumscribing the joint as taught by Virkler to facilitate assembly and disassembly.
Regarding claim 10, Zaehring in view of Plemmons teach the gas turbine engine of claim 1, and Zaehring further teaches (Fig. 4) an annular dead space (6a) between the heatshield and the shaft, but Zaehring in view of Plemmons fail to teach there is no cooling air flow into or out of the annular dead space. 
Virkler further teaches (Fig. 3) an annular dead space (between heat shield 52 and shaft 86) where there is no cooling air flow into or out of the annular dead space to separate a hotter outer diameter cavity from a cooler inner diameter cavity and provide a thermal insulator (Paragraph [0020]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring in view of Plemmons and change the annular dead space to have no cooling air flow into or out of the annular dead space as taught by Virkler to provide a thermal insulator. 
Regarding claim 22, the claim is nearly identical to claim 2, and Zaehring in view of Plemmons are modified in an identical manner. 
Claims 5-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaehring in view of Plemmons and Cloarec (US2009/0214347) (“Cloarec”).
Regarding claims 5-7 and 13, Zaehring in view of Plemmons teach the gas turbine engine of claim 1, and further teach (see Zaehring Fig. 4) the heatshield has a diameter and defines an axial length from the first axial end to the second axial end, the diameter and the axial length falling within a vibration excitation range (the dimensions of the heatshield must inherently fall within a certain range of vibration).
Zaehring in view of Plemmons fail to teach the inner side of the heatshield defines a groove, the damper member seated in the groove, the damper member configured to be moveable within the groove with respect to the vibration excitation range, the heatshield further comprises first and second projecting lips flanking the groove, and the damper member is a split ring. 
In an analogous art, Cloarec teaches a damper for a turbine rotor. Cloarec teaches (Fig. 1) a groove (24) with a split ring damper member (22) seated in the groove, the damper member moveable within the groove (Paragraph [0002]) with respect to a vibration excitation, and the rotor comprising first and second projecting lips (see Fig. 1, the groove 24 is U shaped comprising radially projecting lips on either side of the damper 22) flanking the groove. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring in view of Plemmons and change the inner side of the heatshield to define a groove, the damper member seated in the groove, change the damper member to be configured to be moveable within the groove with respect to the vibration excitation range, and change the heatshield to further comprise first and second projecting lips flanking the groove, the damper member being a split ring as taught by Cloarec to provide vibration damping.
Regarding claim 14, Zaehring teaches (Fig. 4) a heatshield assembly for a gas turbine engine comprising: a heatshield (4a) defining a cylindrical body having radially inner and outer sides (see Fig. 4) and extending between first and second axial ends (see Fig. 4), the heatshield including at least one seal member (12) on the radially outer side.

In an analogous art, Plemmons teaches a heat shield for a turbine engine component. Plemmons teaches (Fig. 4) a damper member (68) disposed at a radially inner side of a heatshield (64) for attenuating vibration of the heatshield (Col. 5 lines 8-18). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring and add a damper member disposed at the radially inner side of the heatshield as taught by Plemmons for attenuating vibration of the heatshield.
Zaehring in view of Plemmons fail to teach the damper is a split ring damper, wherein the inner side of the heat shield defines a groove, and the damper member is seated in the groove. 
In an analogous art, Cloarec teaches a damper for a turbine rotor. Cloarec teaches (Fig. 1) a groove (24) with a split ring damper member (22) seated in the groove, the damper member moveable within the groove (Paragraph [0002]) with respect to a vibration excitation, and the rotor comprising first and second projecting lips (see Fig. 1, the groove 24 is U shaped comprising radially projecting lips on either side of the damper 22) flanking the groove. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring in view of Plemmons and change the inner side of the heatshield to define a groove, the damper member seated in the groove, change the damper member to be configured to be moveable within the groove with respect to the vibration excitation range, and change the heatshield to further comprise first and second projecting lips flanking the groove, the damper member being a split ring as taught by Cloarec to provide vibration damping.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zaehring in view of Plemmons, Cloarec and El-Aini et al. (US2008/0197575) (“El-Aini”).
Regarding claims 8-9, Zaehring in view of Plemmons and Cloarec teach the gas turbine engine of claim 5, and further teach the at least one seal member includes first and second seal members (see the multiple rows of seal members in Zaehring Fig. 4), but fail to teach the groove is adjacent the at least one seal member, and the groove is between the first and second seal members.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Zaehring in view of Plemmons and Cloarec and change the groove to be adjacent the at least one seal member, and change the groove to be between the first and second seal members as taught by El-Aini to have the damper work in conjunction with the seal to prevent vibration. 
Allowable Subject Matter
Claims 4 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 16-20, any indication of allowable subject matter is reserved until the rejection under 35 USC 112(b) is overcome by clarifying the claim dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745